Citation Nr: 1234666	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-03 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to July 1982.  He had additional service with a Reserve unit.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that in the August 2007 rating decision, the RO, among other things, denied service connection for a low back disability and hearing loss.  In August 2008, the Veteran filed a Notice of Disagreement as to the RO's denial of those claims.  A statement of the case (SOC) was issued in January 2009.  The record does not reflect that the Veteran thereafter filed a substantive appeal.  However, in February 2009, the RO received from the Veteran a VA Form 21-4142 (Authorization and Consent to Release Information to VA) wherein the Veteran reported having received treatment related to his back at the Cook County North Shore Hospital in 1981 or 1982.  Oddly, the RO accepted this VA form in lieu of a VA Form 9 with regard to the issue of service connection for a low back disability.  As the Veteran did not file a VA Form 9, nor can any document be construed as a substantive appeal, with regard to the August 2007 denial of service connection for hearing loss, the RO closed the appeal.  See 38 C.F.R. § 19.32 (2011) (allowing for the RO to close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed).  Accordingly, because the United States Court of Appeals for Veterans Claims has indicated that the Board must accept the RO's waiver of the filing of a timely substantive appeal, the issue before the Board is entitlement to service connection for a low back disability.


FINDING OF FACT

The Veteran does not have a currently diagnosed low back disability that is attributable to active military service.


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection for a low back disability in December 2006.  The following month, the RO sent him a letter notifying him of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his service connection claim, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA examination reports, private treatment records, and statements in support of his claim.  In this regard, the Board notes that the Veteran indicated treatment related to his back at Cook County North Shore Hospital and at Grand Marais Hospital in 1981 and 1982.  In April 2009, the RO requested from those facilities all treatment records related to the Veteran.  A handwritten response was received indicating that the Veteran was not a patient in the Cook County North Shore Hospital system.  Grand Marais Hospital indicated that they had no records pertaining to the Veteran for that time.  The Veteran was informed of the RO's actions and reminded that it was ultimately his responsibility to provide records of treatment from private facilities.  

Further, the Veteran was afforded a VA examination in July 2007.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  The examiner recorded the Veteran's subjective complaints related to his disability, reviewed the Veteran's STRs, and considered the medical evidence of record.  The examiner also provided an opinion as to the whether the Veteran's low back symptomatology was related to military service.  The examination report contains sufficient evidence by which to evaluate the Veteran's claim of service connection and the Board finds that the examiner's opinion is supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection can be demonstrated through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The Veteran asserts that he has a low back disability as a result of his military service.  In his December 2006 application for VA disability compensation, the Veteran indicated the onset of his claimed low back disability to have been in 1981.  During a July 2007 VA examination, the Veteran reported that he began having low back pain in boot camp after wearing tennis shoes without any arch support.  He also stated that his back was frequently "jarred" as a result of his military duties of search and rescue for the Coast Guard.

A review of the Veteran's STRs is negative for complaints of, or treatment for, possible symptoms involving the low back.  Upon examination in June 1980 and for separation purposes in March 1982, the Veteran's spine was clinically evaluated as normal.  The Veteran's separation examination report notes only a recent separation of the acromioclavicular joint of the left shoulder.  The Veteran also specifically denied recurrent back pain on June 1980, July 1981, and March 1982 reports of medical history.  Notably, on his March 1982 report of medical history, the Veteran reported having been in a car accident in July 1979 and having sustained a broken toe nine years prior.  The Veteran stated that currently his "only physical problem" was dizziness.  Periodic examination reports dated in August 1984, August 1986, and November 1987 fail to reveal any evidence of a low back disability or related symptomatology.  Indeed, the Veteran's spine was clinically evaluated as normal at all times and the Veteran denied recurrent back pain on the accompanying reports of medical history.

In July 2007, the Veteran was afforded a VA examination in connection with his claim of service connection for a low back disability.  As noted above, the Veteran reported back pain that began in service.  He also stated that he had injured his left shoulder after "wiping out" while skiing in approximately January 1982, but did not allude to having injured his back as a result of that accident.  He stated that he did not seek treatment while in service, but had had chiropractic treatment on and off for many years without significant improvement.  The examiner noted that the Veteran had been self employed as a landlord for 20 years, which involved fixing apartments, managing tenants, and doing electrical and plumbing work.  Prior to that time, he was employed as a baggage handler for an airline.  The Veteran reported difficulties with his left shoulder and back pain as a baggage handler.

Physical examination of the Veteran revealed no spasms, atrophy, tenderness, or pain on motion.  X-rays were essentially negative for findings related to the lumbar spine.  The five lumbar vertebrae were normal in height and alignment without evidence of fracture and disc spaces were generally well preserved without significant degenerative change.  The examiner found no diagnosed low back disability that could be attributed to the Veteran's military service and opined that the Veteran's back symptomatology was more likely due to his occupational duties.  

In support of his claim, the Veteran submitted private chiropractic treatment records showing treatment for severe low back stiffness.  Objective findings noted muscle spasms affecting the lumbosacral region bilaterally.  A December 2006 patient evaluation noted the Veteran's complaints of low back pain "for many years."  In an August 2008 statement, the Veteran's private chiropractor, C.C., D.C., indicated that she had treated the Veteran on multiple occasions over the course of the previous five years for complaints of low back pain.  Dr. C.C. offered her opinion that the Veteran's "back condition is in strong like[li]hood a secondary injury stemming from a skiing accident that occurred during the winter of 1981/1982," stating that the Veteran had been treated for his back and his injuries were documented at that time by Grand Marais Hospital.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  In the instant case, the evidence fails to reflect that the Veteran has a currently diagnosed low back disability.  Indeed, Dr. C.C. stated only that she had treated the Veteran for back pain and stiffness, and, based on essentially negative x-ray findings, the VA examiner indicated no diagnosed back disability.  While the Veteran has stated that he experiences low back pain, which has persisted since service, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

The Board notes that lay evidence may be sufficient to establish a current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Here, however, the Veteran has not provided lay evidence of a current diagnosis.  Rather, he has asserted only that he suffers from low back pain, which he believes is related to his active military service.  As such, he has presented no lay evidence of a current disability.

Furthermore, to the extent that any of the medical evidence could be read as containing findings sufficient to constitute a diagnosed low back disability, the probative evidence of record is against a finding of service connection.  Although Dr. C.C. attributed the Veteran's low back disability to a skiing injury that occurred while he was in service, she provided no support for her opinion.  As noted above, during the July 2007 VA examination the Veteran reported having injured his left shoulder in a skiing accident while in service, but made no mention of a back injury.  The Veteran also failed to disclose having injured his back while skiing during his July 2007 VA examination.  Rather, he attributed his back pain to improper footwear during basic training and his search and rescue duties.  Further, the Veteran specifically denied back pain on multiple occasions after the reported in-service skiing accident.  The examination reports prepared during service and shortly thereafter, which do not refer to any back problem, even by the Veteran's reported history, are more telling.  Thus, the Board finds that the evidence fails to support a finding that the Veteran is credible with regard to his reports of a back injury in service and pain since that time.  As such, even if the Veteran had sustained some type of back injury while in service, there is no credible lay evidence demonstrating continuity of symptomatology since that time.  See 38 C.F.R. 3.303(b).  

In sum, the Board finds that there is no basis to establish service connection for a low back disability, as a crucial element of service connection has not been shown.  See Davidson, supra.  In reaching the conclusion that the claim must be denied, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the greater weight of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for a low back disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


